DETAILED ACTION
The instant application having Application No. 15/929912 has a total of 20 claims pending in the application.  There are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements dated 5/28/2020 and 1/22/2021 are acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.  A copy of the PTOL-1449 has been initialed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 8, 9, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yum et al. (US 2019/0222283).

Regarding Claim 1, Yum teaches a user equipment (UE) (UE 1520 – See Fig. 15) comprising:

receive, from a base station (BS), configuration information on a beam reporting (“To perform one of the above purposes of a CSI-RS, a terminal (e.g., a UE) receives CSI related configuration information from a base station (e.g., a general node B (gNB)) through a radio resource control (RRC) signaling (S9010)” – See [0149]; “The CSI-related configuration information may include at least one of CSI interference management (IM) resource-related information, CSI measurement configuration-related information, CSI resource configuration-related information, CSI-RS resource-related information, or CSI report configuration-related information” – See [0150]);
receive configuration information on a set of uplink (UL) reporting resources (“a base station may configure a PUCCH resource used for a user equipment to report CSI through configuration information” – See [0371]; The UE receives configuration information on PUCCH (uplink resources) for reporting CSI); and
receive at least one reference signal (RS) resource (“The CSI-related configuration information may include at least one of CSI interference management (IM) resource-related information, CSI measurement configuration-related information, CSI resource configuration-related information, CSI-RS resource-related information” – See [0150]; “That is, the CSI resource configuration-related information includes a CSI-RS resource set list, and the CSI-RS resource set list may include at least one of a NZP CSI-RS resource set list, a CSI-IM resource set list, or a CSI-SSB resource set list” – See [0155]; The UE receives a list of resources on which the CSI-RS (reference signal) is transmitted); and
a processor operably connected to the transceiver (Processor 1521 – See Fig. 15),
the processor configured to measure the at least one RS resource for calculating the beam reporting (“FIG. 6 is a diagram illustrating a hybrid beamforming structure in terms of TXRU and a physical antenna in the wireless communication system to which the method proposed in the present specification may be applied” – See [0024]; “the UE measures CSI based on configuration information related to the CSI (S9020)” – See [0168]; The UE measures the reference signal, wherein beamforming is utilized for the wireless transmissions),
wherein the transceiver is further configured to transmit the beam reporting on at least one UL reporting resource from the set of UL reporting resources after an event occurs (“the UE reports the measured CSI to the base station” – See [0176]; “The user equipment may report CSI using the allocated PUCCH resource” – See [0373]; “For the CQI, PMI, CRI, SSBRI, LI, RI, and L1-RSRP, the UE is configured by a higher layer as N≥1 CSI-ReportConfig reporting setting, M≥1 CSI-ResourceConfig resource setting, and a list (provided by aperiodicTriggerStateList and semiPersistentOnPUSCH) of one or two trigger states” – See [0237]; The report is transmitted on the allocated UL reporting resource, wherein the reporting is done based on a trigger/event).

Regarding Claim 2, Yum teaches the UE of Claim 1.  Yum further teaches that the beam reporting includes (i) a reference signal received power (RSRP) or a signal to interference-plus-noise ratio (SINR) and (ii) a RS resource indicator (“it may be defined to transmit a CSI report indicative of "SSBRI and L1-RSRP" or "CRI and L1-RSRP"” – See [0182]; The report includes RSRP and a CRI (CSI-RS Resource Indicator), which is a RS resource indicator for the CSI-RS).

Claims 8 and 14 are rejected based on reasoning similar to Claim 1.
Claims 9 and 15 are rejected based on reasoning similar to Claim 2.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 3-6, 10-12 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (US 2019/0222283) in view of Bai et al. (US 2020/0028652).

Regarding Claim 3, Yum teaches the UE of Claim 2.  Yum does not explicitly teach that the processor is further configured to determine that the event occurred based on detecting that a value for at least one of the RSRP or the SINR is smaller than a threshold.
However, Bai teaches that the processor is further configured to determine that the event occurred based on detecting that a value for at least one of the RSRP or the SINR is smaller than a threshold (“At 1006, the UE 1002 can be configured to detect the occurrence of a triggering event. The triggering event can be many different types of predefined events and can be based on measurements from certain signals/channels (e.g., any of CSI-RS, SS, PDSCH, PDCCH, DMRS). In an example, the triggering event can occur when the UE detects that a certain measurement has fallen below a given threshold (e.g., L1-RSRP” – See [0081]; The event occurs when the RSRP is below a threshold).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yum to determine that the event occurred based on detecting that a value for at least one of the RSRP or the SINR is smaller than a threshold.  Motivation for doing so would be to transmit the report in response to the RSRP dropping below a threshold value, which avoids the need to continually reserve resources to be able to send the CSI report on the PUCCH (See Bai, [0088]).

Regarding Claim 4, Yum teaches the UE of Claim 1.  Yum does not explicitly teach that the processor is further configured to: detect that the event occurs; and in response to detecting that the event occurs, calculate the beam reporting and cause the transceiver to transmit the beam reporting. 
“At 1006, the UE 1002 can be configured to detect the occurrence of a triggering event” – See [0081]; “The UE may send the uplink request including a scheduling request on a particular beam or using a particular time-frequency resource. As described in connection with FIGS. 9A and 9B, the selection of a beam and/or time-frequency resource for the uplink request may indicate to the base station information about the triggering event. For example, the beam and/or time-frequency resource of the uplink request may indicate to the base station the beam that has failed” – See [0083]; “At 1014, the UE transmits the CSI report to the base station in accordance with the received indication which schedules the uplink transmission for the UE” – See [0085]; The UE detects the event in step 1006.  In response, the UE calculates beam reporting by selecting a beam/resource for transmitting an uplink request to the base station.  In step 1014, the UE transmits the beam report).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yum to detect that the event occurs, and in response to detecting that the event occurs, calculate the beam reporting and cause the transceiver to transmit the beam reporting for the same reasons as those given with respect to Claim 3.

Regarding Claim 5, Yum teaches the UE of Claim 1.  Yum does not explicitly teach that the transceiver is further configured to: transmit a reporting trigger in response to occurrence of the event; receive an UL grant in response to the reporting trigger; and transmit the beam reporting based on the received UL grant. 
However, Bai teaches that the transceiver is further configured to: transmit a reporting trigger in response to occurrence of the event (“At 1008, the UE transmits an uplink request regarding the triggering event. The UE may transmit the uplink request instead of sending the entire feedback information related to the triggering event, as discussed in the example of communication 800. The uplink request may be transmitted in response to the UE detecting the occurrence of the triggering event” – See [0082]; The UE transmits an uplink request (reporting trigger) in response to the event);
receive an UL grant in response to the reporting trigger (“In some examples, the indication can include an uplink grant, such that the UE will respond with the CSI report … The base station sends a communication to the UE, in response to the uplink request from the UE, which schedules a second uplink transmission which the UE will use to report the CSI. The UE receives instructions from the base station, in the form of the indication, which informs the UE as to which resources the UE is to use to transmit the CSI report” – See [0084]; The UE receives an uplink grant in response to the request/trigger); and
transmit the beam reporting based on the received UL grant (“At 1014, the UE transmits the CSI report to the base station in accordance with the received indication which schedules the uplink transmission for the UE” – See [0085]; The UE transmits the report in accordance with the resources indicated in the grant).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yum to transmit a reporting trigger in response to occurrence of the event, receive an UL grant in response to the reporting trigger, and transmit the beam reporting based on the received UL grant for the same reasons as those given with respect to Claim 3.

Regarding Claim 6, Yum teaches the UE of Claim 1.  Yum does not explicitly teach that the transceiver is further configured to: transmit a reporting pre-notification message in response to occurrence of the event; and transmit the beam reporting in accordance with and after transmitting the reporting pre-notification message. 
However, Bai teaches that the transceiver is further configured to: transmit a reporting pre-notification message in response to occurrence of the event (“At 1008, the UE transmits an uplink request regarding the triggering event. The UE may transmit the uplink request instead of sending the entire feedback information related to the triggering event, as discussed in the example of communication 800. The uplink request may be transmitted in response to the UE detecting the occurrence of the triggering event” – See [0082]; The UE transmits an uplink request (pre-notification) in response to the event); and
transmit the beam reporting in accordance with and after transmitting the reporting pre-notification message (“At 1014, the UE transmits the CSI report to the base station in accordance with the received indication which schedules the uplink transmission for the UE” – See [0085]; The UE transmits the report after transmitting the request).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yum to transmit a reporting pre-notification message in response to occurrence of the event and transmit the beam reporting in accordance with and after transmitting the reporting pre-notification message for the same reasons as those given with respect to Claim 3.

Claims 10 and 16 are rejected based on reasoning similar to Claim 3.
Claims 11 and 18 are rejected based on reasoning similar to Claim 5.
Claims 12 and 19 are rejected based on reasoning similar to Claim 6.
Claim 17 is rejected based on reasoning similar to Claim 4.

Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yum et al. (US 2019/0222283) in view of Bai et al. (US 2020/0028652) and further in view of Kakishima et al. (US 2019/0173534).


However, Kakishima teaches a reporting pre-notification message that includes information indicating the at least one UL resource from the set of UL resources to be used to transmit an uplink message (“selecting, with the UE, a transmission resource used for the UL transmission from multiple transmission resources of the UE, based on selection information or determination in the UE” – See [0007]; “at the step S203, the UE 10 may select the transmission resource 11. The UE 10 may transmit information indicating the selected transmission resource 11 (selected transmission resource information) to the BS 20 (S205). Furthermore, the UE 10 may transmit the selected transmission resource information before the PUSCH transmission at the step S204” – See [0048]; The UE transmits a pre-notification message of at least one UL resource selected from a plurality of UL resources for transmitting an uplink message).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yum such that pre-notification message includes information indicating the at least one UL reporting resource from the set of UL reporting resources to be used to transmit the beam reporting.  Motivation for doing so would be to enable the UE to select the UL resource having the best quality or smallest path loss for transmitting the beam reporting (See Kakishima, [0107]).  

Claims 13 and 20 are rejected based on reasoning similar to Claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M Sciacca whose telephone number is (571)270-1919.  The examiner can normally be reached on Monday thru Friday, 7:30 A.M. - 5:00 P.M. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT M SCIACCA/              Primary Examiner, Art Unit 2478